       Case 4:20-cv-00789-P Document 1 Filed 07/20/20                 Page 1 of 13 PageID 1
PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS I TEXAS


                          IN THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF TEXAS

                                          -77fUr DIVISION*


                            PETITION FOR A WRIT OF HABEAS CORPUS BY
                                   A PERSON IN STATE CUSTODY


      ctnj f /U. "Bu££j                                        fl. M, fA-CC.yU 'UP,us- ip C .
PETITIONER * 1 2 3 4                                           CURRENT PLACE OF CONFINEMENT
(Full name of Petitioner)




                                                                              PRISONER ID NUMBER


         /-or                       i       Qqu6:20CV396
                                                    US   JDK/KNM
RESPONDENT . CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)



                                INSTRUCTIONS - READ CAREFULLY

1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
       under penalty of perjury. Any false statement of an important fact may lead to prosecution for
       perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
       authorities. Any additional arguments or facts you want to present must be in a separate
       memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
       before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
          To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
         show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
         must send in a certified In Forma Pauperis Data Sheet form from the institution in which you are
         confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
         completed by an authorized officer at your institution certifying the amount of money you have
         on deposit at that institution. If you have access or have had access to enough funds to pay the
         Ming fee, then you must pay the filing fee.
5. OnlyCase 4:20-cv-00789-P
        judgments  entered by one Document
                                     court may1beFiled 07/20/20
                                                 challenged         Pagepetition.
                                                              in a single   2 of 13 A PageID
                                                                                      separate2petition
       must be filed to challenge a judgment entered by a different st te court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
        petition.

7. Mail the com leted petition and one copy to the U. S. District Clerk. The Venue List in your
       unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
        clerk s offices. The proper court will be the federal court in the division and district in which you
       were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
       Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
        Southe Distiict of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.



                                                PETITION

What are you challenging? (Check all that apply)

        0       A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
                probation or deferred-adjudication probation.
                A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)
                A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)
                Other:        (Answer Questions 1-4, 10-11 & 20-25)

All petitioners must answer questions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1. Name and location of the court (district and county) that entered the judgment of conviction and
      sentence that you are presently serving or that is under attack:

              K PiATrlc- r C                       rf , felo           h-vrcg,            e r- :i




2.     Date of judgment of conviction: <9 <                        olH

3.     Length of sentence:

4.     Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
       to challenge in this habeas action:




                                                   -2-
     Case
Judgment of4:20-cv-00789-P   Document
           Conviction or Sentence,     1 Filed
                                   Probation    07/20/20 Page 3 of 13
                                             or Deferred-Adjudication     PageID
                                                                      Probation:                 3

5.     What was your plea? (Check one) Not Guilty                                        Nolo Contendere


6.     Kind of trial: (Check one)             Jury EfJudge Only

7.     Did you testify at trial?       Yes O No

8.     Did you appeal the judgment of conviction? C ?es No

9.     If you did appeal, in what appellate court did you fde your direct appeal          A//)
                                                     Cause Number (if known):

                                                                                   d)?      AM
       What was the date of that decision?               Alt)
       If you fded a petition for discretionary review after the decision of the court of appeals, answer
       the following:

       Grounds raised:                            A)fl


       Result:

       Date of result: /\)Pt                 Cause Number (ifknown): /U/9

       If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
       following:

       Result:/M

       Date                        of           result:                                  l\)(

10. Other than a direct appeal, have you filed any petitions, applications or motions from this
      judgment in any court, state or federal? This includes any state applications for a writ of habeas
       corpus that you may have filed. Bres                 No

11. If your answer to 10 is Yes, give the following information:

       Name of court: D'.6Tfic-T C i rT - r r-r nf C o' lrr l fip ec

       Nature of proceeding: t r)-7 pf Cnepot* 11,07

       Cause number (ifknown): /, ;f,l Ca -t I53 G/7 ~ CC l i\JO. a{ R ' Sr S j Hvl '01
Date (month, day and year) you filed the petition, application or motion as shown by a file-'
Case 4:20-cv-00789-P
stamped     date fromDocument 1 Filed 07/20/20
                       the particular    court: Page 4 of
                                                T 'i A    13 PageID 4
                                                       /ccjQ

Grounds raised: jee                 nrh   ; Ca .    jnx ri'i/dt ik-mj. y       r. f   \   r nr l


       plm rt O'f   o\\)in ro.Ci{     llryrdt   O '%)?> Qfi fi i "X flC}   Jl )hciV> D[VyOr()A

Date of final decision: /D~

What was the decision? orrW                                                  >    r       G -r

Name of court that issued the final decision: C r-r

As to any second petition, application or motion, give the same information:

  ame                     of              court:                      ,      /))fh

Nature of proceeding: /vfh

Cause number (if known):                                                              Nf>

Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court:



Grounds                                    raised:                          f\)           ft-




Date of final decision: /]) f}

What was the decision? A                                                                    'fl

Name of court that issued the final decision:                                              /if ft

If you have filed more than two petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after you finish serving the sentence you are attacking
                      in this petition? D Yes QINo

(a) If your answer is Y es, give the name and location of the court that imposed the sentence
         to be served in the future:

                                                 /p
(b) Give the date and length of the sentence to be served in the future:
      (c) Have
      Case     you filed, or doDocument
           4:20-cv-00789-P      you intend1to Filed
                                              file, any petition,Page
                                                     07/20/20     attacking the judgment
                                                                       5 of 13   PageID 5 for the
              sentence you must serve in the future?          Yes EJ No

Parole Revocation:

13. Date and location of your parole revocation:                   fjft
14. Have you filed any petitions, applications or/motions in any state or federal court challenging
       your parole revocation? D Yes E No

       If your answer is Yes, complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15. For your original conviction, was there a finding that you used or exhibited a deadly weapon?
          Yes        No

16. Are you eligible for release on mandatory supervision? O Yes 0 o

17. Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:



       Disciplinary case number:

       What was the nature of the disciplinary charge against you? _

18.    Date you were found guilty of the disciplinary violation:

       Did you lose previously earned good-time days? D Yes             E Nc

       If your answer is Yes, provide the e act number of previously earned good-time days that were
       forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:



       Identify all other punishment imposed, including the length of any punishment, if applicable, and
       any changes in custody status:
                                                    m

19. Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
          Yes        No

      If your answer to Question 19 is “Yes,” answer the following:

      Step                      1        ?esult:                            /\Jjj


                                                 -5-
               Date                      of          Result:                              /     ff'
      Case 4:20-cv-00789-P Document 1 Filed 07/20/20                      Page 6 of 13 PageID 6
       Step                         2           Result:                                       \j           f

               Date                      of           Result:                               Ajfl

All petitioners must answer the remaining questions:

20. For this petition, state every ground on which you claim that you are being held in violation of the
       Constitution, laws, or treaties of the United States. Summarize briefly the facts sup orting each
       ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

       CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
       court remedies on each ground on which you request action by the federal court. Also, if you fail
       to set forth all the grounds in this etition, you may be barred from presenting additional a'ounds
       at a later date.

A. GROUND ONE: X)e» &



       Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

        >f\     yylt Cx t o vlp                  l T.'      OA OgBiiSe /pD,                           fiDRg


                          / yhc E T c iren OwCiyyA Ocx' ¦<brld innnjt . Oft ftpc-lI llj doiH 1 < wrr


       apae< n>A h- Ct-Jtjrr ch    n-r teL q nor rjoli ry phta ¦rhfoayk &Q . Sc?- J-jcznn h     Ztriron. 7 . al...M


       6(2-?     or )o-fc»~.3 (T a           hta ane-f .sinp          r   inA   G 'cc% 6& irwl **>


                      Q-llo- o . AppYtC nr ttJQ& lso anAi»er\ry to IS~3®Pl RxL Isas/)
      CfleA c>r> Zr Pfi v l coA<e. S mg <&> i
B. GROUND TWO:

                 7-? )m,rgATl/y-.f- "A pr m-mT fiC rrenT l fjaaM,

       Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

        lpp\'sx\*T h <A U om ci liferlw                   me     rJ iflruzg,. f\n       xxi pCe&enrccI


                   n        floflyYaj            yf>r LJni \vrJ                 q JqfY 3               -y -


                 p 3 t«U>A f cwin>»i<\reT <a- i rl At - s p i/af' h«Ayb u bAr h>5 irU e>C )y>)viHt . N l


                            o f jyvfrl a? rlv    icwe <ef ("» l. Gt? nfc.l fr jilig,- •fe 'nuoAf'/yoYis-


           e&\itiA /•; > Ct Coufr AoC.-foC c\ \iCc*nT£ rlrt /j e yed U n a I healfh




                                                   -6-
      Case 4:20-cv-00789-P Document 1 Filed 07/20/20                       Page 7 of 13 PageID 7
C. GROUND THREE: ir> GeJ) r rdrls




       Supporting facts (Do not argue or cite l w. Just state the specific facts that support your claim.):

                      TOTpA to , \ ifvUf U- gl P iQi npy iio f~jp s                jn rr < > > fipr>l IhS&W


       fW'i.-f rty tl ko g h'cf-i t rx4 In <!f}m \t% 1      r ,n T5 pos& Si>'t 't'i; t Jcwi   ftoai1!. In nance.



           t *., pVirjfi/* iW. iif>7i- »n«   &&]£ , e (ne fXpfA S - toe&n t30)lk-etn     n<i C X*)p\r>,\* -f   wltyfi


       •fhg-A-»«j i > qix y ltxn. HtaA fk- he>t v\ fe- j'\e-ix A- I sfo 0 Echrv: T h?


                » at .in     f pp\ 'CJ' rf Cc      eL neJf       g- 5'


D. GROUND FOUR: £f >» I                      v , fe Pi fa gfr>




       Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

                       S    -r   l 7    <?<wr> 4 rfi-xst S ii              r;.<    jp n)j Cx 1 t Cf>A


       Ipjf-rrt At~>A )r -Tfo Wis),>                    p/)!£4 rf*i. r<g- j --          Ofio tcLoA rf


                   D- fer A» f «rg» h. .Owl naf »s - -«& ' S r AS »r:4 Icx h rLcn . Qpp\'tC , nt


       f0rt f>ra)<\5 A                  . PcAo     : t\ ci Ctpon if .S ifcjfC flvi-f <lJ<ggri l>-f


       .' ) rsi <5         i> Mr>T f O            i Q yt-ea)


21. Relief sought in this petition:

       j   p   c 'jV\T -A        lUs   TrO      g g   c;    J Jyt- <<ri tvip       ir>y y f~tf. J      <fJi -l


                                                           < tl 0    G i» r=-        )t-) 163         l-rh j


                        Ql A. ( ol I         t c,. p_w>feyV7' C G~ (ry »ir Ci) CGwfx: pO. / off?


       t ld 13 631




                                                      -7-
22. Have you previously filed a federal habeas petition attacking t e same conviction, parole'
       Case 4:20-cv-00789-P
       revocation or disciplinaryDocument  1 that
                                  proceeding   Filed
                                                  you07/20/20   Page
                                                      are attacking in 8 of petition?
                                                                       this 13 PageID    8 Qfdo
                                                                                      D Yes
       If your answer is Yes, give the date on which each petition was filed and the federal court in
       which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
       dismissed with prejudice, or (c) denied.

                                                m
       If you previously filed a federal petition attacking the same con iction and such petition was
       denied or dismissed with prejudice, did you receive pennission from the Fifth Circuit to file a
       second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? D Yes E No

23. Are any of the mounds listed in question 20 above presented for the first time in this petition?
          Yes HNo

       If your answer is “Yes, state briefly what grounds are presented for the first time and give your
       reasons for not presenting them to any other court, either state or federal.

                                                tM



24. Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
       state or federal, for the judgment you are challenging? Yes ETNo

       If Yes, identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
       application, or federal habeas petition), the court in which each proceeding is pending, and the
       date each proceeding was filed. a)




25. Give the name and address, if you know, of each attorney who represented you in the following
       stages of the judgment you are challenging:

       (a) At preliminary hearing: fll TArl-r                             6ol U-t 5-t.           ik-rv
                                         ob?
       (b) At arraignment and plea: 'fi g-rk pj, farWan - Go) So' far 5?-mi Ty

       (c)               At              trial:                       ;      AJ/

       (d)             At             sentencing:

       (e)                On                    appeal:

       (f) In any post-conviction proceeding:



                                                -8'
         Case 4:20-cv-00789-P Document 1 Filed 07/20/20                                Page 9 of 13 PageID 9
        (g) On appeal from any ruling against you in a post-conviction proceeding:

                                                               AM
Timeliness of Petition;

26. If your judgment of conviction, parole revocation or disciplinary proceeding became final over
        one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
        2244(d) does not bar your petition.* 1 2

          ¦5ee- Q rrcx




             The Antiterrorism and Effective Death Penalty Act of 1996 ( AEDPA ), as contained in 28 U.S.C. § 2244(d),
  provides in part that:

           (1) A one-year period of limitation shall apply to an application fora writ ofhabeas corpus by a person in
                    custody pursuant to the judgment of a State court. The limitation period shall run from the latest of-

                    (A) the date on which the judgment became final by the conclusion of direct review or the
                             expiration of the time for seeking such review;

                    (B) the date on hich the impediment to filing an application created by State action in violation
                             of the Constitution or laws of the United States is removed, if the applicant was prevented from
                             filing by such State action;

                    (C) the date on which the constitutional right asserted was initially recognized by the Supreme
                             Court, if the right has been newly recognized by the Supreme Court and made retroactively
                             applicable to cases on collateral review; or

                    (D) the date on which the factual predicate of the claim or claims presented could have been
                             discovered through the exercise of due diligence.

           (2) The time during which a properly filed application for State post-conviction or other collateral review
                    with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
                     li itation under this subsection.




                                                             -9-
       Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.
      Case 4:20-cv-00789-P Document 1 Filed 07/20/20                     Page 10 of 13 PageID 10



                                                        Signature of Attorney (if any)




       I declare (or certif , verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

                  ;    (month, day, year).



        Executed (signed) on "7 o),,                                (date).



                                                                                /4-
                                                        Signature of Petitioner (required)1


Petitioner s current address: f-'trn

      e-meSSer C i} TY ~7Sgm
   Case 4:20-cv-00789-P Document 1 Filed 07/20/20   Page 11 of 13 PageID 11

                                  -11-


Timeliness of Petition

Answer to question Number 26

Applicant re uested an appeal on Nov 5, 2014
Applicant requested documents from counsel on June 2, 2014 &
                                                     June 6, 2014
Applicant requested records from jail on Sept 2, 2014
Applican requested documents from counsl on Oct. 252014
                                                    No , 5, 2014
                                                    Feb. 17 2015
                                                    May 15, 2015
                                                    Aug 19, 2015
                                                    Nov 10, 2015
                                                    March 28, 2016
                                                    May 2, 2016 &
                                                    July 20, 2016
A plicant requested records from Palo Pinto County jail on
                                                    April 21 2017
                                                     a 2 2016 &
                                                    July 20, 2016
Applicant requested records from District Attorney on Oct. 24            2014
                                                    March 28 2016
                                                    May 2, 2016
                                                    Sept. 9, 2016 &
                                                    Dec 7, 2016
Applicant requested records from Judge Michael Moore on
                                                    Dec 5; 2016
                                                    Nov. 2, 2014
                                                    Oct 24, 2014
                                                    Sept, 24, 2014
                                                    Sept, 20 2014
                                                    Aug, 18, 2014
                                                    Oct. 18, 2014
                                                    Sept 1, 2014 &
                                                    April 28, 2014
Applicant requested records from District Clerk on


                                   11-
   Case 4:20-cv-00789-P Document 1 Filed 07/20/20   Page 12 of 13 PageID 12

                                  -12-

Timeliness of Petition
Answer to question Number 25 (cont.)
Applicant requested records from District Clerk on (restated)
                                                    May 31, 2016
                                                    Sept 9. 2016
                                                    Nov 18, 2016 &
                                                    No . 23, 2016
Applicant requested records from Palo Pinto General hospital
                                                    Aug , 2016 &
                                                    Sept. 25, 2016
Applicant filed a motion for transcripts Dec. 7 2016
Applican requeste records from District Clerk on
                                                    April 21, 2017
                                                    March 21, 2016
                                                    Aug. 14 2017
                                                    June 17 2019
                                                    May 4, 2018
                                                    April 22, 2019
                                                    July 30, 2019
                                                    Oct, 11, 2019
                                                    July 10 2019
Applicant requeste ! ecords from Court Reporter on
                                                    March 30. 2016
                                                    Apriill 13. 2016
                                                    July 10 2019
                                                    Dec. 6 2019
                                                    Oct. 29, 2019 &
                                                    Jan 2, 2020
Applicant requested records from the Court of Criminal Appeals on
                                                    June , 2019
who finally told Applicant that his case had been decided on Oct.
3. 2018 Applicant has sent more than 50 requests to various
laywers and innocence      rojects in the   ast year alone.    o access
to law library in 2014, approx. 3 months of 2015 due to lack of
staff and lock downs, 2016 3 lockdowns transfer which caused
loss of roperty for so etime. In 2017 I filed an 11 07 and began
waiting (waited most of 2017 June 18 for Palo Pinto County to
hold an evidentary hearing). In 2018 I got no response from in¬
quires. I was finally notified of the judgment in June 2018.
                                  -12-
   Case 4:20-cv-00789-P Document 1 Filed 07/20/20   Page 13 of 13 PageID 13

                                   -13-
Timeliness of Petition
Answer to question Number 26 (cont.)
I sent ultiple letters to courts requesting documents and to
appeal judgment. In 2019 I spent most of it trying to get an
appeal on the judgment and records. In March 2020 I have been
on limited movement and lockdown, so I ha e had no access to
the la library.




                                  -13-
